Title: To James Madison from Jean Guillaume Hyde de Neuville, 12 July 1816
From: Hyde de Neuville, Jean Guillaume
To: Madison, James


        
          Monsieur le Président
          Washington 12 Juillet 1816.
        
        Je crains de n’avoir rendu que très imparfaitement dans une langue qui ne m’est point familière les sentimens dont je suis pénétré je prie votre excellence de vouloir bien me permettre de lui en réitérer l’impression en la remerciant de l’accueil qu’elle a bien voulu me faire à sa campagne.
        Je regarde en effet Monsieur le Président les Etats Unis comme une seconde patrie et c’est à mon attachement connu pour la nation américaine plus encore qu’à de faibles services rendus à la monarchie que je dois la confiance dont le Roi mon maître vient de m’honorer; Sa Majesté n’a pas cru pouvoir donner au gouvernement fédéral une mellieure preuve de ses dispositions amicales qu’en choisissant pour Son Ministre aux Etats Unis, un de ses fidèles Sujets ami Sincère des Américains.
        Héritier des vertus et des affections de Louis XVI S M Louis 18 n’aspire qu’à voir, de plus en plus, se consolider la paix du monde; ce généreux prince desire vivement achever l’ouvrage de son auguste frère et contribuer à la prospérité des Américains comme au bonheur de tous les hommes, ce que le Roi veut, tous les Bourbons et tous les bons français le desirent

également. Oui Monsieur le président Les enfans de St. Louis et tous les bons français veulent, avec leur Roi légitime, la liberté de leur pays et le maintien d’une constitution qui ne peut qu’assurer de plus en plus le Bonheur de la france et la force de son Gouvernement; La france ne doit plus et ne veut plus tyranniser le monde, mais elle doit être, elle est, et sera toujours, sous les Bourbons, une nation grande juste independente; utile a ses alliés, dévouée à ses amis, et redoutable pour ses ennemis.
        Votre accueil Bienveillant me fait un devoir Mr. le Président non seulement d’exprimer de nouveau a V E les sentimens de mon Auguste Souverain Mais ceux de la france entière. Il n’est pas un bon français qui ne desire, avec Son Roi, l’union constante des Etats Unis et de la france et qui avec lui, ne forme des veux sinceres, pour que le temps ne fasse que multiplier les rapports d’amitié et de commerce qui existent entre les deux nations.
        Je prie V E de croire que je ne négligerai aucunne occasion de prouver au Gouvernement fédéral la loyauté de mes intentions, trop heureux si en me conciliant son estime je parviens à mériter également sa confiance. Veuillez Agréer &c.
        
          Signé Hyde de Neuville
        
       
        CONDENSED TRANSLATION
        Fearing that he can only imperfectly express his feelings in an unfamiliar language, he begs to be allowed to repeat his thanks for the welcome he has received. Regards the United States as a second homeland, and it is to his known attachment to the American nation, more than to the poor services rendered to the monarchy, that he owes the confidence his master the king has placed in him. The king could not have given better proof to the federal government of his amicable disposition toward the United States than in choosing as his minister a sincere friend of the Americans. Heir to the virtues and affections of Louis XVI, Louis XVIII aspires only to see world peace strengthened; he fervently wishes to complete his brother’s work by contributing to the prosperity of Americans as well as to the happiness of mankind, which is what all good Frenchmen alike desire. Indeed, they desire the liberty of their country as well as the maintenance of a constitution which will guarantee the well-being of France and the strength of its government. France must not and will not tyrannize the world, but it must and will be, under the Bourbons, a great, just, and independent nation; useful to its allies, devoted to its friends, and formidable to its enemies. JM’s kind welcome compels Hyde de Neuville to express again not only the feelings of his sovereign but those of all in France who wish for an unshakable union with the United States and that time will multiply the ties of friendship and commerce between the two nations. Begs JM to believe that he will neglect no opportunity to prove to the federal government the benevolence of his

intentions and that, if in gaining its regard, he will come to deserve equally its confidence.
      